EXHIBIT 9
     Case 2:19-cv-03037-CJC-JC Document 29 Filed 05/03/19 Page 1 of 7 Page ID #:1239




                                                                       JS-6
 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11                                                )   Case No.: CV 19-03037-CJC (JCx)
                                                  )
12    NANCY CABIBI and PHIL CABIBI,               )
                                                  )
13                                                )
                   Plaintiffs,                    )
14                                                )
            v.                                    )
15                                                )   ORDER GRANTING PLAINTIFFS’
                                                  )   EX PARTE APPLICATION FOR
16                                                )   REMAND [Dkt. 13]
      AVON PRODUCTS, INC., et al.,                )
17                                                )
                                                  )
18                 Defendants.                    )
                                                  )
19                                                )
                                                  )
20                                                )
                                                  )
21                                                )
22

23    I. INTRODUCTION & BACKGROUND
24

25          This action is one of thousands of personal injury lawsuits filed in state courts
26    across the country alleging injury and wrongful death caused by exposure to asbestos
27    from the talc used in Johnson & Johnson’s baby powder products. On June 15, 2017,
28    Plaintiffs Nancy Cabibi and Phil Cabibi filed this negligence and strict products liability

                                                   -1-
     Case 2:19-cv-03037-CJC-JC Document 29 Filed 05/03/19 Page 2 of 7 Page ID #:1240




 1    action in Los Angeles County Superior Court against Defendants Johnson & Johnson and
 2    Johnson & Johnson Consumer, Inc. (collectively, “Johnson & Johnson”), Johnson &
 3    Johnson’s sole talc supplier, Imerys Talc America, Inc. (hereinafter “Imerys”), and
 4    several other entities. (Dkt. 1 Ex. A [Complaint].)1 Plaintiffs filed the lawsuit two
 5    months after Mrs. Cabibi was diagnosed with malignant mesothelioma, a fatal and
 6    debilitating cancer caused by exposure to asbestos. Mrs. Cabibi alleges that her exposure
 7    to asbestos through her use of Johnson & Johnson’s talc products caused her to develop
 8    cancer.
 9

10           This case has been substantially litigated in Los Angeles County Superior Court
11    for the last two years. It is part of a statewide coordinated effort to manage the multitude
12    of state court proceedings in which plaintiffs have claimed personal injury and wrongful
13    death resulting from exposure to asbestos. Plaintiffs were scheduled to proceed to trial
14    against Johnson & Johnson and Imerys on May 14, 2018, but the trial was continued.
15    (Dkt. 13-2 [Declaration of Stuart J. Purdy] ¶ 4.) Imerys was dismissed from the action on
16    February 13, 2019, leaving Johnson & Johnson as the sole remaining defendant. (Id.
17    ¶ 5.) Plaintiffs’ trial against Johnson & Johnson was rescheduled for May 6, 2019, with a
18    final status conference set for April 22, 2019. (Id. ¶¶ 4, 7.) Both parties evinced a clear
19    intent to proceed with the trial as planned. In the weeks leading up to the final status
20    conference, Johnson & Johnson filed jury instructions, a juror questionnaire, a proposed
21    verdict form, and numerous motions in limine. See Cabibi, et al. v. Avon Products, Inc.,
22    Case No. BC 665257 (L.A. Cty. Super. Ct.).
23

24           On April 18, 2019, days before the final status conference, Johnson & Johnson
25    removed Plaintiffs’ action to this Court on the ground that it is “related to” Imerys’s
26
      1
27      Plaintiffs also named as defendants Avon Products, Inc., Brenntag North America, Inc., Brenntag
      Specialties, Inc., Colgate-Palmolive Company, Coty, Inc., Cyprus Amax Minerals Company, Davila,
28    Inc., Pfizer Inc., Valeant Pharmaceuticals International, Valeant Pharmaceuticals North America LLC,
      Whittaker Clark & Daniels, Inc., and Does 1 through 450.
                                                       -2-
     Case 2:19-cv-03037-CJC-JC Document 29 Filed 05/03/19 Page 3 of 7 Page ID #:1241




 1    pending bankruptcy proceeding. (Dkt. 1 [Notice of Removal].) On February 13, 2019,
 2    Imerys and its affiliates filed for Chapter 11 bankruptcy in the United States Bankruptcy
 3    Court for the District of Delaware. See In re Imerys Talc America, et al., Case No. 19-
 4    10289-LSS (Bankr. D. Del.). The same day Johnson & Johnson removed Plaintiffs’
 5    action to this Court, it filed a motion in the United States District Court for the District of
 6    Delaware to fix venue for claims related to Imerys’s bankruptcy. (See Dkt. 1-3 Ex. C
 7    [Johnson & Johnson’s Motion to Fix Venue for Claims Related to Imerys’s Bankruptcy].)
 8    Through that motion, Johnson & Johnson seeks to consolidate the thousands of state
 9    court cases filed against it in the District of Delaware. Although Imerys was dismissed
10    from Plaintiffs’ case months ago, Johnson & Johnson argues that their case—and the
11    many state proceedings like it—are related to Imerys’s bankruptcy proceeding because
12    Johnson & Johnson’s supply agreements with Imerys contain contractual
13    indemnifications and other liability-sharing agreements triggered by personal injury
14    claims.
15

16          When Johnson & Johnson removed Plaintiffs’ action to this Court, Plaintiffs lost
17    their imminent trial date. With Mrs. Cabibi’s health rapidly declining, Plaintiffs filed the
18    instant ex parte application to remand the action to state court so they may proceed to
19    trial. (Dkt. 13.) Johnson & Johnson opposes the application. (Dkt. 20.) For the
20    following reasons, Plaintiffs’ application is GRANTED.
21

22    II. ANALYSIS
23

24          Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life Ins.
25    Co. of Am., 511 U.S. 375, 377 (1994). As such, federal courts are presumed to lack
26    jurisdiction in a particular case “unless the contrary affirmatively appears.” Stock W.,
27    Inc. v. Confederated Tribes of the Colville Reservation, 873 F.2d 1221, 1225 (9th Cir.
28    1989). Where, as here, a defendant removes the action to federal court, the burden of

                                                    -3-
     Case 2:19-cv-03037-CJC-JC Document 29 Filed 05/03/19 Page 4 of 7 Page ID #:1242




 1    establishing subject matter jurisdiction falls on the defendant. Gaus v. Miles, Inc., 980
 2    F.2d 564, 566 (9th Cir. 1992). Johnson & Johnson asserts that this Court has subject
 3    matter jurisdiction over Plaintiffs’ state law claims because they are “related to” Imerys’s
 4    pending bankruptcy proceeding in Delaware.
 5

 6          Bankruptcy jurisdiction is governed by 28 U.S.C. § 1334, which vests district
 7    courts with “original but not exclusive jurisdiction of all civil proceedings arising under
 8    title 11, or arising in or related to cases under title 11.” 28 U.S.C. § 1334(b). A party
 9    may remove any claim in a civil action to the district court in which the civil action is
10    pending, if the district court has jurisdiction over the claim pursuant to Section 1334(b).
11    Id. § 1452(a). Once a claim is removed pursuant to Section 1452(a), the district court to
12    which the claim is removed may remand the claim “on any equitable ground.” Id.
13    § 1452(b). This is true even if the claim falls within the district court’s subject matter
14    jurisdiction under Section 1334(b). See, e.g., TIG Ins. Co. v. Smolker, 264 B.R. 661,
15    666–67 (Bankr. C.D. Cal. 2001). An order remanding an action pursuant to Section
16    1452(b) “is not reviewable by appeal or otherwise” by the court of appeals or Supreme
17    Court. 28 U.S.C. § 1452(b).
18

19          Section 1452(b)’s “‘any equitable ground’ remand standard is an unusually broad
20    grant of authority.” McCarthy v. Prince, 230 B.R. 414, 417 (B.A.P. 9th Cir. 1999). In
21    determining whether equitable grounds exist to remand an action removed under Section
22    1452(a), courts consider several factors, including the extent to which state law issues
23    predominate over bankruptcy issues, whether the applicable law involves difficult or
24    unsettled issues, the degree of relatedness of the state proceeding to the bankruptcy case,
25    whether any basis for jurisdiction other than Section 1334 exists, comity and respect for
26    state law decision-making capabilities, the likelihood that either party is engaging in
27    forum shopping, the existence of a right to a jury trial, the burden on the bankruptcy
28    court’s docket, the feasibility of allowing judgments to be entered in state court while

                                                    -4-
     Case 2:19-cv-03037-CJC-JC Document 29 Filed 05/03/19 Page 5 of 7 Page ID #:1243




 1    leaving enforcement to the bankruptcy court, the impact of remand on the administration
 2    of the debtor’s bankruptcy case, and the possibility of prejudice to the parties in the
 3    action. See In re Cedar Funding, Inc., 419 B.R. 807, 820 n.18 (B.A.P. 9th Cir. 2009)
 4    (citing In re Enron Corp., 296 B.R. 505, 508 n.2 (Bankr. C.D. Cal. 2003)). “Because
 5    Section 1452(b) affords ‘an unusually broad grant of authority,’ any one of the relevant
 6    factors may provide a sufficient basis for equitable remand.” Stichting Pensioenfonds
 7    ABP v. Countrywide Fin. Corp., 447 B.R. 302, 310 (Bankr. C.D. Cal. 2010) (citation
 8    omitted).
 9

10          The relevant factors weigh strongly in favor of granting equitable remand here.
11    This is a state law action at its core. It is part of a coordinated proceeding of similar
12    personal injury and wrongful death lawsuits in Los Angeles County Superior Court.
13    Plaintiffs assert claims for negligence and strict products liability for injuries arising out
14    of Mrs. Cabibi’s alleged exposure to asbestos from Johnson & Johnson’s talc products.
15    Those claims have not only been pending in state court for nearly two years—they have
16    been substantially litigated. The parties have twice prepared for trial. Johnson &
17    Johnson deposed Plaintiffs’ expert and engaged in significant pretrial motion practice
18    preceding the trial that was scheduled for May 6, 2019. Other than Johnson & Johnson’s
19    theory of “related to” jurisdiction under Section 1334(b), there is no basis for removal or
20    federal jurisdiction. And Johnson & Johnson’s basis for “related to” jurisdiction appears
21    tenuous. Imerys is not a party to Plaintiffs’ action. Accordingly, Imerys’s connection
22    rests solely on its contractual indemnification and insurance-sharing agreements with
23    Johnson & Johnson. On these facts, comity favors remand. See In re Enron Corp., 296
24    B.R. at 509 (“Comity dictates that California courts should have the right to adjudicate
25    the exclusively state law claims involving California-centric plaintiffs and California-
26    centric transactions.”).
27

28    //

                                                    -5-
     Case 2:19-cv-03037-CJC-JC Document 29 Filed 05/03/19 Page 6 of 7 Page ID #:1244




 1           Plaintiffs’ right to a jury trial would be substantially prejudiced if this action is not
 2    remanded. Although Imerys filed for bankruptcy on February 13, 2019, Johnson &
 3    Johnson waited until the eve of trial to remove the action to this Court. In its motion to
 4    fix venue filed in the Delaware District Court, Johnson & Johnson represented that it was
 5    not seeking to remove cases where “trial is ongoing or scheduled to begin.” (See Dkt. 1-4
 6    Ex. C at 7 n.4.) Contrary to that representation, Johnson & Johnson removed this action
 7    four days before the parties’ pretrial conference. The parties at that point had conducted
 8    discovery, prepared expert disclosures, and filed trial documents in accordance with
 9    California state law and procedure. By all counts, they were ready to go to trial. If this
10    action is transferred to Delaware, all of this effort will have to be duplicated. Trial will
11    be delayed by months or even years. Mrs. Cabibi does not have months or years.
12    Johnson & Johnson’s removal has risked depriving her of her day in court.
13

14           Johnson & Johnson and Imerys, by contrast, are not likely to suffer serious
15    prejudice if this action is remanded. Adjudication of Plaintiffs’ California state law
16    claims against Johnson & Johnson in California state court will not significantly hamper
17    the administration of Imerys’s bankruptcy estates. Plaintiffs assert no claims against
18    Imerys and Imerys asserts no claims against Plaintiffs. If Johnson & Johnson is entitled
19    to contribution or indemnity from Imerys, it can assert a claim against Imerys’s estates in
20    the Delaware Bankruptcy Court. Since Imerys is not a party to this action, it will not be
21    precluded from raising any defenses it may have against Johnson & Johnson.2
22

23
      2
24      Johnson & Johnson alternatively argues that this Court should abstain from ruling on Plaintiffs’
      application for remand so the Delaware District Court may first rule on the motion to fix venue.
25    Johnson & Johnson relies on 28 U.S.C. § 157(b)(5), which states that “personal injury tort and wrongful
      death claims shall be tried in the district court in which the bankruptcy case is pending, or in the district
26
      court in the district in which the claim arose, as determined by the district court in which the bankruptcy
27    case is pending.” This provision governs venue, not jurisdiction. See Stern v. Marshall, 564 U.S. 462,
      478–79 (2011). The issue before the Court is whether removal jurisdiction is proper. Johnson &
28    Johnson offers no authority for the proposition that the Court cannot rule on Plaintiffs’ application for
      remand before the Delaware District Court rules on the motion to fix venue.
                                                           -6-
     Case 2:19-cv-03037-CJC-JC Document 29 Filed 05/03/19 Page 7 of 7 Page ID #:1245




 1           Johnson & Johnson argues that the Court should decline to remand this action to
 2    allow the “orderly transfer” of the thousands of state actions against it to the Delaware
 3    District Court. According to Johnson & Johnson, transfer will provide Plaintiffs “the best
 4    chance for an efficient adjudication.” (Dkt. 20 [Opposition] at 24.) The Court disagrees.
 5    Johnson & Johnson deprived Plaintiffs of their best chance for an efficient adjudication
 6    when it removed this action weeks before the parties’ scheduled trial. Equitable
 7    considerations compel the Court to return Plaintiffs’ case to state court.3
 8

 9    III. CONCLUSION
10

11           For the foregoing reasons, Plaintiffs’ ex parte application for remand is
12    GRANTED. This action is hereby remanded to Los Angeles County Superior Court.
13

14

15

16           DATED:         May 3, 2019
17                                                        __________________________________
18                                                                CORMAC J. CARNEY
19                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
      3
27     Plaintiffs offer several other arguments in support of their application for remand. For instance, they
      argue that Johnson & Johnson’s removal was untimely and that Plaintiffs’ claims are subject to
28    mandatory abstention. Because the Court finds that equitable remand is proper pursuant to 28 U.S.C. §
      1452(b), it need not address Plaintiffs’ remaining grounds for removal.
                                                         -7-
     Case 2:19-cv-03036-CJC-JC Document 22 Filed 05/03/19 Page 1 of 7 Page ID #:926




                                                                      JS-6
 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11                                                )     Case No.: CV 19-03036-CJC (JCx)
                                                  )
12   CAROLYN WEIRICK and ELVIRA                   )
     GRACIELA ESCUDERO LORA,                      )
13                                                )
                                                  )
14
                  Plaintiffs,                     )
                                                  )
15
           v.                                     )     ORDER GRANTING PLAINTIFFS’
                                                  )     EX PARTE APPLICATION FOR
16                                                )     REMAND [Dkt. 10]
                                                  )
17   BRENNTAG NORTH AMERICA,                      )
     INC., et al.,                                )
18                                                )
                                                  )
19
                  Defendants.                     )
                                                  )
20                                                )
                                                  )
21                                                )
                                                  )
22

23   I. INTRODUCTION & BACKGROUND
24

25         This action is one of thousands of personal injury lawsuits filed in state courts
26   across the country alleging injury and wrongful death caused by exposure to asbestos
27   from the talc used in Johnson & Johnson’s baby powder products. On April 4, 2017,
28   Plaintiff Carolyn Weirick filed this negligence and strict products liability action in Los

                                                  -1-
     Case 2:19-cv-03036-CJC-JC Document 22 Filed 05/03/19 Page 2 of 7 Page ID #:927




 1   Angeles County Superior Court against Defendants Johnson & Johnson and Johnson &
 2   Johnson Consumer, Inc. (collectively, “Johnson & Johnson”), Johnson & Johnson’s sole
 3   talc supplier, Imerys Talc America, Inc. (hereinafter “Imerys”), and several other entities.
 4   (Dkt. 1 Ex. A [Complaint]; id. at 35 [Operative First Amended Complaint, hereinafter
 5   “FAC”].)1 Mrs. Weirick filed the lawsuit less than two months after she was diagnosed
 6   with malignant mesothelioma, a fatal and debilitating cancer caused by exposure to
 7   asbestos. She alleges that her exposure to asbestos through her and her mother’s use of
 8   Johnson & Johnson’s talc products caused her cancer.
 9

10          This case has been substantially litigated in Los Angeles County Superior Court
11   for the last two years. It is part of a statewide coordinated effort to manage the multitude
12   of state court proceedings in which plaintiffs have claimed personal injury and wrongful
13   death resulting from exposure to asbestos. On July 31, 2018, Mrs. Weirick and her
14   spouse (collectively, “Plaintiffs”) went to trial on their negligence and strict products
15   liability claims against Johnson & Johnson and Imerys. (Dkt. 10-2 [Declaration of
16   Jordan Blumenfeld-James] ¶ 4.) Mid-trial on September 14, 2018, Plaintiffs resolved
17   their claims as to Imerys and dismissed it from the action. The trial proceeded as to
18   Johnson & Johnson but ultimately concluded in a mistrial due to a hung jury. Plaintiffs
19   and Johnson & Johnson scheduled a retrial for April 29, 2019, with a final status
20   conference set for April 22, 2019. Both parties evinced a clear intent to proceed with the
21   retrial as planned. In the weeks leading up to the final status conference, Johnson &
22   Johnson filed jury instructions, a juror questionnaire, witness list, statement of the case,
23   and numerous motions in limine. See Weirick, et al. v. Breentag North America, et al.,
24   Case No. BC 656425 (L.A. Cty. Super. Ct.).
25

26   1
       Plaintiff also named as defendants Brenntag North America, Inc., Brenntag Specialties, Inc., Cal Oaks
27   Pharmacy, Inc., Chanel, Inc., Cyprus Amax Minerals Company, Valeant Pharmaceuticals International
     Corporation, Valeant Pharmaceuticals North America LLC, Whittaker Clark & Daniels, Inc., and Does 1
28   through 450. On July 13, 2017, she filed the operative First Amended Complaint adding her spouse,
     Elvira Graciela Escudero Lora, as a plaintiff to the action. (See FAC.)
                                                       -2-
     Case 2:19-cv-03036-CJC-JC Document 22 Filed 05/03/19 Page 3 of 7 Page ID #:928




 1         On April 18, 2019, days before the final status conference, Johnson & Johnson
 2   removed Plaintiffs’ action to this Court on the ground that it is “related to” Imerys’s
 3   pending bankruptcy proceeding. (Dkt. 1 [Notice of Removal].) On February 13, 2019,
 4   Imerys and its affiliates filed for Chapter 11 bankruptcy in the United States Bankruptcy
 5   Court for the District of Delaware. See In re Imerys Talc America, et al., Case No. 19-
 6   10289-LSS (Bankr. D. Del.). The same day Johnson & Johnson removed Plaintiffs’
 7   action to this Court, it filed a motion in the United States District Court for the District of
 8   Delaware to fix venue for claims related to Imerys’s bankruptcy. (See Dkt. 1-4 Ex. C
 9   [Johnson & Johnson’s Motion to Fix Venue for Claims Related to Imerys’s Bankruptcy].)
10   Through that motion, Johnson & Johnson seeks to consolidate the thousands of state
11   court cases filed against it in the District of Delaware. Although Imerys was dismissed
12   from Plaintiffs’ case months ago, Johnson & Johnson argues that their case—and the
13   many state proceedings like it—are related to Imerys’s bankruptcy proceeding because
14   Johnson & Johnson’s supply agreements with Imerys contain contractual
15   indemnifications and other liability-sharing agreements triggered by personal injury
16   claims.
17

18         When Johnson & Johnson removed Plaintiffs’ action to this Court, Plaintiffs lost
19   their imminent trial date. With Mrs. Weirick’s health rapidly declining, Plaintiffs filed
20   the instant ex parte application to remand the action to state court so they may proceed to
21   trial. (Dkt. 10.) Johnson & Johnson opposes the application. (Dkt. 13.) For the
22   following reasons, Plaintiffs’ application is GRANTED.
23

24   II. ANALYSIS
25

26         Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life Ins.
27   Co. of Am., 511 U.S. 375, 377 (1994). As such, federal courts are presumed to lack
28   jurisdiction in a particular case “unless the contrary affirmatively appears.” Stock W.,

                                                   -3-
     Case 2:19-cv-03036-CJC-JC Document 22 Filed 05/03/19 Page 4 of 7 Page ID #:929




 1   Inc. v. Confederated Tribes of the Colville Reservation, 873 F.2d 1221, 1225 (9th Cir.
 2   1989). Where, as here, a defendant removes the action to federal court, the burden of
 3   establishing subject matter jurisdiction falls on the defendant. Gaus v. Miles, Inc., 980
 4   F.2d 564, 566 (9th Cir. 1992). Johnson & Johnson asserts that this Court has subject
 5   matter jurisdiction over Plaintiffs’ state law claims because they are “related to” Imerys’s
 6   pending bankruptcy proceeding in Delaware.
 7

 8         Bankruptcy jurisdiction is governed by 28 U.S.C. § 1334, which vests district
 9   courts with “original but not exclusive jurisdiction of all civil proceedings arising under
10   title 11, or arising in or related to cases under title 11.” 28 U.S.C. § 1334(b). A party
11   may remove any claim in a civil action to the district court in which the civil action is
12   pending, if the district court has jurisdiction over the claim pursuant to Section 1334(b).
13   Id. § 1452(a). Once a claim is removed pursuant to Section 1452(a), the district court to
14   which the claim is removed may remand the claim “on any equitable ground.” Id.
15   § 1452(b). This is true even if the claim falls within the district court’s subject matter
16   jurisdiction under Section 1334(b). See, e.g., TIG Ins. Co. v. Smolker, 264 B.R. 661,
17   666–67 (Bankr. C.D. Cal. 2001). An order remanding an action pursuant to Section
18   1452(b) “is not reviewable by appeal or otherwise” by the court of appeals or Supreme
19   Court. 28 U.S.C. § 1452(b).
20

21         Section 1452(b)’s “‘any equitable ground’ remand standard is an unusually broad
22   grant of authority.” McCarthy v. Prince, 230 B.R. 414, 417 (B.A.P. 9th Cir. 1999). In
23   determining whether equitable grounds exist to remand an action removed under Section
24   1452(a), courts consider several factors, including the extent to which state law issues
25   predominate over bankruptcy issues, whether the applicable law involves difficult or
26   unsettled issues, the degree of relatedness of the state proceeding to the bankruptcy case,
27   whether any basis for jurisdiction other than Section 1334 exists, comity and respect for
28   state law decision-making capabilities, the likelihood that either party is engaging in

                                                   -4-
     Case 2:19-cv-03036-CJC-JC Document 22 Filed 05/03/19 Page 5 of 7 Page ID #:930




 1   forum shopping, the existence of a right to a jury trial, the burden on the bankruptcy
 2   court’s docket, the feasibility of allowing judgments to be entered in state court while
 3   leaving enforcement to the bankruptcy court, the impact of remand on the administration
 4   of the debtor’s bankruptcy case, and the possibility of prejudice to the parties in the
 5   action. See In re Cedar Funding, Inc., 419 B.R. 807, 820 n.18 (B.A.P. 9th Cir. 2009)
 6   (citing In re Enron Corp., 296 B.R. 505, 508 n.2 (Bankr. C.D. Cal. 2003)). “Because
 7   Section 1452(b) affords ‘an unusually broad grant of authority,’ any one of the relevant
 8   factors may provide a sufficient basis for equitable remand.” Stichting Pensioenfonds
 9   ABP v. Countrywide Fin. Corp., 447 B.R. 302, 310 (Bankr. C.D. Cal. 2010) (citation
10   omitted).
11

12         The relevant factors weigh strongly in favor of granting equitable remand here.
13   This is a state law action at its core. It is part of a coordinated proceeding of similar
14   personal injury and wrongful death lawsuits in Los Angeles County Superior Court.
15   Plaintiffs assert claims for negligence and strict products liability for injuries arising out
16   of Mrs. Weirick’s alleged exposure to asbestos from Johnson & Johnson’s talc products.
17   Those claims have not only been pending in state court for two years—they have been
18   substantially litigated and tried. The parties went to trial on July 31, 2018 and following
19   a hung jury, scheduled a retrial for April 29, 2019. Other than Johnson & Johnson’s
20   theory of “related to” jurisdiction under Section 1334(b), there is no basis for removal or
21   federal jurisdiction. And Johnson & Johnson’s basis for “related to” jurisdiction appears
22   tenuous. Plaintiffs dismissed Imerys from this action five months before Imerys filed for
23   bankruptcy. Accordingly, Imerys’s connection to the instant action rests solely on its
24   contractual indemnification and insurance-sharing agreements with Johnson & Johnson.
25   On these facts, comity favors remand. See In re Enron Corp., 296 B.R. at 509 (“Comity
26   dictates that California courts should have the right to adjudicate the exclusively state law
27   claims involving California-centric plaintiffs and California-centric transactions.”).
28


                                                   -5-
     Case 2:19-cv-03036-CJC-JC Document 22 Filed 05/03/19 Page 6 of 7 Page ID #:931




 1          Plaintiffs’ right to a jury trial would be substantially prejudiced if this action is not
 2   remanded. Although Imerys filed for bankruptcy on February 13, 2019, Johnson &
 3   Johnson waited until the eve of trial to remove the action to this Court. In its motion to
 4   fix venue filed in the Delaware District Court, Johnson & Johnson represented that it was
 5   not seeking to remove cases where “trial is ongoing or scheduled to begin.” (See Dkt. 1-4
 6   Ex. C at 7 n.4.) Contrary to that representation, Johnson & Johnson removed this action
 7   four days before the parties’ pretrial conference. The parties at that point had conducted
 8   discovery, prepared expert disclosures, and filed trial documents in accordance with
 9   California state law and procedure. By all counts, they were ready to go to trial. If this
10   action is transferred to Delaware, all of this effort will have to be duplicated. Trial will
11   be delayed by months or even years. Mrs. Weirick does not have months or years.
12   Johnson & Johnson’s removal has risked depriving her of her day in court.
13

14          Johnson & Johnson and Imerys, by contrast, are not likely to suffer serious
15   prejudice if this action is remanded. Adjudication of Plaintiffs’ California state law
16   claims against Johnson & Johnson in California state court will not significantly hamper
17   the administration of Imerys’s bankruptcy estates. Plaintiffs assert no claims against
18   Imerys and Imerys asserts no claims against Plaintiffs. If Johnson & Johnson is entitled
19   to contribution or indemnity from Imerys, it can assert a claim against Imerys’s estates in
20   the Delaware Bankruptcy Court. Since Imerys is not a party to this action, it will not be
21   precluded from raising any defenses it may have against Johnson & Johnson.2
22

23
     2
24     Johnson & Johnson alternatively argues that this Court should abstain from ruling on Plaintiffs’
     application for remand so the Delaware District Court may first rule on the motion to fix venue.
25   Johnson & Johnson relies on 28 U.S.C. § 157(b)(5), which states that “personal injury tort and wrongful
     death claims shall be tried in the district court in which the bankruptcy case is pending, or in the district
26
     court in the district in which the claim arose, as determined by the district court in which the bankruptcy
27   case is pending.” This provision governs venue, not jurisdiction. See Stern v. Marshall, 564 U.S. 462,
     478–79 (2011). The issue before the Court is whether removal jurisdiction is proper. Johnson &
28   Johnson offers no authority for the proposition that the Court cannot rule on Plaintiffs’ application for
     remand before the Delaware District Court rules on the motion to fix venue.
                                                          -6-
     Case 2:19-cv-03036-CJC-JC Document 22 Filed 05/03/19 Page 7 of 7 Page ID #:932




 1          Johnson & Johnson argues that the Court should decline to remand this action to
 2   allow the “orderly transfer” of the thousands of state actions against it to the Delaware
 3   District Court. According to Johnson & Johnson, transfer will provide Plaintiffs “the best
 4   chance for an efficient adjudication.” (Dkt. 13 [Opposition] at 24.) The Court disagrees.
 5   Johnson & Johnson deprived Plaintiffs of their best chance for an efficient adjudication
 6   when it removed this action a week before the parties’ scheduled trial. Equitable
 7   considerations compel the Court to return Plaintiffs’ case to state court.3
 8

 9   III. CONCLUSION
10

11          For the foregoing reasons, Plaintiffs’ ex parte application for remand is
12   GRANTED. This action is hereby remanded to Los Angeles County Superior Court.
13

14

15

16          DATED:         May 3, 2019
17                                                       __________________________________
18                                                               CORMAC J. CARNEY
19                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
     3
27    Plaintiffs offer several other arguments in support of their application for remand. For instance, they
     argue that Johnson & Johnson’s removal was untimely and that Plaintiffs’ claims are subject to
28   mandatory abstention. Because the Court finds that equitable remand is proper pursuant to 28 U.S.C. §
     1452(b), it need not address Plaintiffs’ remaining grounds for removal.
                                                        -7-
   Case 2:19-cv-03474-JFW-RAO Document 13 Filed 05/06/19 Page 1 of 3 Page ID #:820



                                 UNITED STATES DISTRICT COURT                                              JS-6
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.      CV 19-3474-JFW(RAOx)                                                      Date: May 6, 2019

Title:        Lawrence Diess, et al. -v- Bayer Consumer Care Holdings LLC, et al.

PRESENT:
              HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                     None Present
              Courtroom Deputy                                   Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                       ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                    None

PROCEEDINGS (IN CHAMBERS):                  ORDER REMANDING ACTION TO LOS ANGELES
                                            SUPERIOR COURT

      The Court has reviewed the Notice of Removal filed by Defendants Johnson & Johnson and
Johnson & Johnson Consumer, Inc. (collectively, "Defendants") on April 26, 2019. Docket No. 1.
Defendants are attempting to remove an action commenced by Plaintiffs Lawrence Diess and
Carol Diess (collectively, "Plaintiffs") in Los Angeles County Superior Court on May 30, 2017.
Defendants assert that this Court has subject matter jurisdiction on the basis of a pending
bankruptcy proceeding in the District of Delaware. See 28 U.S.C. § 1452(a).

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Bender v. Williamsport Area School
District, 475 U.S. 534, 541 (1986). “Because of the Congressional purpose to restrict the
jurisdiction of the federal courts on removal, the statute is strictly construed, and federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.” Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996) (citations and quotations omitted). There is a strong
presumption that the Court is without jurisdiction unless the contrary affirmatively appears. See
Fifty Associates v. Prudential Insurance Company of America, 446 F.2d 1187, 1190 (9th Cir.
1990). As the parties invoking federal jurisdiction, Defendants bear the burden of demonstrating
that removal is proper. See, e.g., Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992); Emrich v.
Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).

       28 U.S.C. § 1452(a) allows a party to "remove any claim or cause of action in a civil action
to the district court for the district where such action is pending" if the district court has jurisdiction
of the claim or cause of action under 28 U.S.C. § 1334. Section 1334(b) vests district courts with
"original but not exclusive jurisdiction of all civil proceedings arising under title 11 or arising in or
related to cases under title 11." Once a claim is removed pursuant to 28 U.S.C. § 1452(a), the
court to which the claim has been removed "may remand such claim or cause of action on any

                                               Page 1 of 3                            Initials of Deputy Clerk sr
   Case 2:19-cv-03474-JFW-RAO Document 13 Filed 05/06/19 Page 2 of 3 Page ID #:821



equitable ground." 28 U.S.C. § 1452(b). An order remanding an action pursuant to § 1452(b) "is
not reviewable by appeal or otherwise by the court of appeals under section 158(d), 1291, or 1292
[of Title 28] of by the Supreme Court." Id. Section 1452(b)'s "‘any equitable ground' remand
standard is an unusually broad grant of authority. It subsumes and reaches beyond all of the
reasons for remand under nonbankruptcy removal statutes . . . At bottom, the question is
committed to the sound discretion of the . . . judge." McCarthy v. Prince, 230 B.R. 414, 417
(B.A.P. 9th Cir. 1999).

       In assessing whether "equitable grounds" exist to remand actions removed under § 1452,
courts have looked to a number of factors:

       These factors have included, among other things, judicial economy, comity and
       respect for state law decision-making capabilities, the impact that remand would have
       upon the orderly administration of the debtor's bankruptcy case, the effect of
       bifurcating claims and parties to an action and the possibilities of inconsistent results,
       the predominance of state law issues and nondebtor parties, and the extent of any
       prejudice to nondebtor parties.

In re TIG Ins. Co., 264 B.R. 661, 665–66 (Bankr. S.D. Cal. 2001) (citing W. Helicopters, Inc. v.
Hiller Aviation, Inc., 97 B.R. 1, 2 (E.D. Cal. 1988)). "Because Section 1452(b) affords ‘an unusually
broad grant of authority,' any one of the relevant factors may provide a sufficient basis for equitable
remand." Stichting Pensioenfonds ABP v. Countrywide Fin. Corp., 447 B.R. 302, 310 (C.D. Cal.
2010) (quoting In re Roman Catholic Bishop of San Diego, 374 B.R. 756, 761 (Bankr. S.D. Cal.
2007)).

       In this case, Plaintiffs sued Defendants and Imerys Talc America, Inc. ("Imerys"), the talc
powder supplier, in state court for allegedly exposing Plaintiff Lawrence Diess to cancer-causing
talcum powder. Plaintiffs claim the talcum powder caused Plaintiff Lawrence Diess’s
mesothelioma. On February 13, 2019, Imerys commenced Chapter 11 bankruptcy proceedings in
the United States Bankruptcy Court for the District of Delaware. Defendants argue that this case is
related to that bankruptcy pursuant to 28 U.S.C. § 1334, and thus, that the Court has jurisdiction
under Section 1452. Even if the Court may have jurisdiction over the action, the Court concludes
that equitable grounds support remand.

         Plaintiffs, California residents, commenced this action in state court on May 30, 2017.
Under these circumstances, the Court concludes that it would be inequitable to require local
Plaintiffs to litigate their case in an inconvenient, out-of-district federal court. Plaintiffs would be
further prejudiced by the removal of this action to federal court considering this action has been
developing in state court for nearly two years. Because Plaintiffs assert only California state law
claims against Defendants, comity also favors remand. See Estate of Scott v. Cervantes, 2008
WL 11337657, at *4 (C.D. Cal. July 29, 2008) ("Where issues of state law predominate, comity . . .
favors remand."); see also McCarthy, 230 B.R. at 418 ("State courts are, by definition, fully
competent to resolve disputes governed by state law."). Finally, judicial economy supports
remand. The state court has already considered these state law claims for nearly two years, so
litigating this case in federal court will needlessly duplicate judicial resources.

       For all of the foregoing reasons, the equities favor remanding this action. Accordingly, this

                                              Page 2 of 3                          Initials of Deputy Clerk sr
   Case 2:19-cv-03474-JFW-RAO Document 13 Filed 05/06/19 Page 3 of 3 Page ID #:822



action is remanded to the Los Angeles County Superior Court.

      IT IS SO ORDERED.




                                         Page 3 of 3               Initials of Deputy Clerk sr
